Case 1:20-cv-01312-JPH-MPB Document 13 Filed 10/20/20 Page 1 of 2 PageID #: 20




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

PIERRE Q. PULLINS,                            )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )    No. 1:20-cv-01312-JPH-MPB
                                              )
INDIANAPOLIS STAR INC.,                       )
GANNETT INC.,                                 )
                                              )
                          Defendants.         )

                       ORDER OVERRULING OBJECTION

      Plaintiff, Pierre Pullins, has filed an objection to Magistrate Judge

Brookman's order denying an extension of time to file an amended complaint.

Dkt. 12. He argues that extensions are customarily denied only after a

warning that no more extensions will be given. Id. at 2. The objection will be

sustained only if the magistrate judge's ruling was clearly erroneous or

contrary to law. See Domanus v. Lewicki, 742 F.3d 290, 295 (7th Cir. 2014)

(citing 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a)).

      Mr. Pullins does not cite any authority requiring a warning that no more

extensions will be given. See dkt. 12. Moreover, as Magistrate Judge

Brookman explained, the motion for extension of time was untimely. Dkt. 9 at

1. Mr. Pullins had been given through August 8, 2020 to file an amended

complaint, dkt. 7, but he did not file his motion for extension of time until

August 24, 2020, dkt. 8. Mr. Pullins also does not contest the other reasons

why Magistrate Judge Brookman denied the extension of time. See dkt. 9.



                                          1
Case 1:20-cv-01312-JPH-MPB Document 13 Filed 10/20/20 Page 2 of 2 PageID #: 21




      Mr. Pullins's objection is therefore OVERRULED. Dkt. [12]. This case

shall remain closed on the docket. Because Mr. Pullins received the order

denying the motion for extension of time in a format that had to be "piece[d]

together in order to read it," dkt. 12 at 1, the clerk shall include a copy of that

order, dkt. 9, with Mr. Pullins's copy of this order.

SO ORDERED.

Date: 10/20/2020




Distribution:

PIERRE Q. PULLINS
6120 Westlake Dr. N.
Apt. B
Indianapolis, IN 46224




                                         2
